Per Curiam.
The defendant pleaded guilty to a charge of deliv*790ering and distributing marijuana and was sentenced to imprisonment for not less than 2 years and not more than 5 years. The applicable statutory penalty was not less than 1 year nor more than 5 years imprisonment.
On appeal the defendant contends, and the State concedes, that where an indeterminate sentence is pronounced, section 83-1,105 (1), R. R. S. 1943, requires that “the minimum limit fixed by the court shall not be less than the minimum provided by law nor more than one-third of the maximum term * * * M
The minimum limit imposed by the trial court was more than one-third of the maximum term. The conviction of the defendant is affirmed. The sentence is modified to provide that the defendant shall be confined in the Nebraska Penal and Correctional Complex for a term of not less than 1 year 8 months and not more than 5 years.
Affirmed as modified.